Exhibit 10.1

CLASS A NOTE

THIS NOTE DOES NOT EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND IS NOT
GUARANTEED BY, THE ISSUER, THE DEPOSITOR, THE SELLER, THE SERVICER, THE BACK-UP
SERVICER, THE INDENTURE TRUSTEE, THE OWNER TRUSTEE, THE ADMINISTRATOR OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

THE PRINCIPAL OF THIS NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS NOTE NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

THE HOLDER OF THIS NOTE (OR AN INTEREST THEREIN) BY ITS ACCEPTANCE HEREOF AGREES
TO OFFER, SELL OR OTHERWISE TRANSFER SUCH NOTE ONLY (A) PURSUANT TO A
REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, OR (B) TO A PERSON THAT IT REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT
PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE
IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT AND
(C) IN COMPLIANCE WITH THE REQUIREMENTS OF THE INDENTURE AND IN ACCORDANCE WITH
ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. ANY SUCH SALE OR TRANSFER IN VIOLATION OF THE FOREGOING
WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT



--------------------------------------------------------------------------------

OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE INDENTURE TRUSTEE OR ANY
INTERMEDIARY.

THIS NOTE MAY NOT BE ACQUIRED BY A PURCHASER OR TRANSFEREE FOR, OR ON BEHALF OF
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT THAT IS SUBJECT TO THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR SECTION
4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) OR TO ANY
SUBSTANTIALLY SIMILAR LAW (“SIMILAR LAW”) OR ANY ENTITY DEEMED TO HOLD THE PLAN
ASSETS OF THE FOREGOING (“BENEFIT PLAN”), UNLESS THE PURCHASER OR TRANSFEREE
REPRESENTS AND WARRANTS THAT THE ACQUISITION AND HOLDING OF THIS NOTE: (X) WILL
NOT RESULT IN A NONEXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE WHICH IS NOT COVERED BY PROHIBITED TRANSACTION CLASS
EXEMPTION (“PTCE”) 84-14, PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23, THE
NON-FIDUCIARY SERVICE PROVIDER EXEMPTION UNDER SECTION 408(b)(17) OF ERISA OR
SOME OTHER APPLICABLE EXEMPTION AND (Y) WILL NOT RESULT IN A NON-EXEMPT
VIOLATION OF ANY SUBSTANTIALLY SIMILAR APPLICABLE LAW. EACH INVESTOR IN THIS
NOTE WILL BE DEEMED TO MAKE THE FOREGOING REPRESENTATIONS AND WILL FURTHER BE
DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT WILL NOT SELL, PLEDGE OR
OTHERWISE TRANSFER THIS NOTE IN VIOLATION OF THE FOREGOING.



--------------------------------------------------------------------------------

NEWTEK SMALL BUSINESS LOAN TRUST 2014-1

CLASS A NOTES

Initial Aggregate Class Principal

Amount of the Class A Notes:

$31,679,000

Original Class Principal Amount of this Note:

$31,679,000

Initial Note Interest Rate: 3.60625%

Initial Cut-off Date: October 31, 2014

 

Number: 1    CUSIP No.: 65252V AA7

NEWTEK SMALL BUSINESS LOAN TRUST 2014-1, a statutory trust organized and
existing under the laws of the State of Delaware (herein referred to as the
“Issuer”), for value received, hereby promises to pay to CEDE & CO., or
registered assigns, the principal sum of THIRTY-ONE MILLION SIX HUNDRED
SEVENTY-NINE THOUSAND DOLLARS AND NO/100 ($31,679,000) payable on each Payment
Date in an amount equal to the result obtained by multiplying (A) the Percentage
Interest evidenced by this Note (obtained by dividing the initial Class
Principal Amount of this Note by the initial Class Principal Amount of all
Class A Notes, both as specified above) and (B) the amount payable on such
Payment Date in respect of principal of the Class A Notes pursuant to the
Indenture dated as of December 3, 2014 (the “Indenture”), between the Issuer and
U.S. Bank National Association, a national banking association, as Indenture
Trustee (the “Indenture Trustee”); provided, however, that the entire unpaid
principal amount of this Note shall be due and payable on the Payment Date
occurring in April 2040 (the “Maturity Date”) or as otherwise specified in the
Indenture. Capitalized terms used but not defined herein are defined in the
Indenture and the Transfer and Servicing Agreement dated as of December 3, 2014,
among the Issuer, Newtek Asset Backed Securities, LLC, as Depositor, Newtek
Small Business Finance, Inc., as Servicer and Seller, and U.S. Bank National
Association, as Indenture Trustee, Back-up Servicer, Administrator and
Custodian, which agreements also contain rules as to construction that shall be
applicable herein.

The Issuer will pay interest on this Note at a per annum rate equal to the Note
Interest Rate, on the principal amount of this Note outstanding on the
immediately preceding Payment Date (after giving effect to all payments of
principal made on such preceding Payment Date) on each Payment Date until the
principal of this Note is paid or made available for payment in full.

Payments on this Note will be made on the 25th day of each month or, if such a
day is not a Business Day, then on the next succeeding Business Day, commencing
in December 2014 (each, a “Payment Date”), to the Person in whose name this Note
is registered at the close of business on the Business Day immediately preceding
such Payment Date (the “Record Date”), in an amount equal to the product of the
Percentage Interest evidenced by this Note and the amount, if any, required to
be distributed to all the Notes represented by this Note.



--------------------------------------------------------------------------------

All sums distributable on this Note are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts. Such principal of and interest on this Note
shall be paid in the manner specified on the reverse hereof.

All payments made by the Issuer with respect to this Note shall be applied first
to interest due and payable on this Note as provided above and then to the
unpaid principal of this Note.

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note.

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee whose name appears below by manual signature, this Note shall
not be entitled to any benefit under the Indenture referred to on the reverse
hereof, or be valid or obligatory for any purpose.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer, as of the date set forth below.

 

NEWTEK SMALL BUSINESS LOAN TRUST 2014-1 By:   WILMINGTON TRUST COMPANY, not in
its individual capacity but solely as Owner Trustee under the Trust Agreement
By:  

 

  Name:   Title:

Dated:   December 3, 2014

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Notes designated above and referred to in the
within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Indenture Trustee, By:  

 

  Name:   Title:

Dated:   December 3, 2014



--------------------------------------------------------------------------------

NEWTEK SMALL BUSINESS LOAN TRUST 2014-1

This Note is one of a duly authorized issue of Notes of the Issuer, all issued
under the Indenture, to which Indenture and all indentures supplemental thereto
reference is hereby made for a statement of the respective rights and
obligations thereunder of the Issuer, the Indenture Trustee and the Holders of
the Notes. To the extent that any provision of this Note contradicts or is
inconsistent with the provisions of the Indenture, the provisions of the
Indenture shall control and supersede such contradictory or inconsistent
provision herein. This Note is subject to all terms of the Indenture.

The Notes are, and will be, equally and ratably secured by the collateral
pledged as security therefor as provided in the Indenture.

Payments to each Noteholder shall be made (i) by check mailed to the Person
whose name is registered in the Note Register as the Holder of this Note (or one
or more Predecessor Notes) as of the close of business on each Record Date or
(ii) upon written request made to the Indenture Trustee at least five Business
Days prior to the related Record Date, by wire transfer in immediately available
funds to an account specified in writing by such Noteholder. The final payment
in retirement of this Note shall be made only upon surrender of this Note to the
Indenture Trustee at the office thereof specified in the notice to Noteholders
of such final payment mailed prior to the Payment Date on which the final
payment is expected to be made to the Holder thereof.

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the books of the
Indenture Trustee upon surrender of this Note for registration of transfer at
the office or agency designated by the Issuer pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Indenture Trustee duly executed by, the Holder hereof or
such Holder’s attorney duly authorized in writing, with such signature
guaranteed by an “eligible guarantor institution” meeting the requirements of
the Note Registrar, all in accordance with the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and thereupon one or more new Notes of
authorized denominations and in the same aggregate principal amount will be
issued to the designated transferee or transferees. The Note Registrar’s
signature guarantee requirements include membership or participation in the
Securities Transfer Agent’s Medallion Program (“STAMP”) or such other “signature
guarantee program” as may be determined by the Note Registrar in addition to, or
in substitution for, STAMP, all in accordance with the Exchange Act. No service
charge will be charged for any registration of transfer or exchange of this
Note, but the transferor may be required to pay a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection with any such
registration of transfer or exchange.

The Notes shall be issued in registered form, in minimum principal amount
denominations of $100,000 and integral multiples of $1,000 in excess thereof.

The Notes are subject to redemption in accordance with the Indenture and the
Transfer and Servicing Agreement.

Each Noteholder, by acceptance of a Note, covenants and agrees that no recourse
may be taken, directly or indirectly, with respect to the obligations of the
Issuer, the Owner Trustee or



--------------------------------------------------------------------------------

the Indenture Trustee on the Notes or under the Indenture or any certificate or
other writing delivered in connection therewith, against (i) the Indenture
Trustee, or the Owner Trustee in their respective individual capacities,
(ii) any owner of a beneficial interest in the Issuer or (iii) any partner,
owner, beneficiary, agent, officer, director or employee of the Indenture
Trustee or the Owner Trustee in its individual capacity, any holder of a
beneficial interest in the Issuer, the Owner Trustee or the Indenture Trustee or
of any successor or assign of the Indenture Trustee or the Owner Trustee in its
individual capacity, except as any such Person may have expressly agreed and
except that any such partner, owner or beneficiary shall be fully liable, to the
extent provided by applicable law, for any unpaid consideration for stock,
unpaid capital contribution or failure to pay any installment or call owing to
such entity.

Each Noteholder, by acceptance of a Note or, in the case of a Note Owner, a
beneficial interest in a Note, covenants and agrees by accepting the benefits of
the Indenture that such Noteholder will not at any time institute against the
Depositor or the Issuer, or join in any institution against the Depositor or the
Issuer of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the other Operative Documents.

Each Noteholder, by acceptance of a Note, consents to and agrees to be bound by
the terms and conditions of the Indenture and the Transfer and Servicing
Agreement.

The Issuer, by entering into the Indenture, and each Noteholder, by its
acceptance of a Note (and each Note Owner by its acceptance of an interest in
the applicable Book-Entry Note), agree to treat the Notes for federal, state and
local income, single business and franchise tax purposes as representing
indebtedness of the Issuer, unless and until otherwise provided by the
Depositor.

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee or any such agent shall
be affected by notice to the contrary.

The Issuer and the Indenture Trustee, when authorized by an Issuer Order, may,
with the consent of the SBA and the Holders of not less than 66-2/3% of the
Voting Interests of the Notes, by Act of such Holders delivered to the Issuer
and the Indenture Trustee, enter into one or more supplemental indentures to the
Indenture for the purposes and subject to the terms and conditions set forth in
Section 9.02 of the Indenture.

The Transfer and Servicing Agreement may be amended from time to time by the
Depositor, the Seller, the Issuer, the Servicer, the Back-up Servicer and the
Indenture Trustee, without notice to or the consent of any of the Holders but
with the consent of the SBA for the purposes and subject to the terms and
conditions set forth in Section 8.03(a) of the Transfer and Servicing Agreement.



--------------------------------------------------------------------------------

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

THIS NOTE AND THE INDENTURE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place and rate, and in the coin or currency herein prescribed.

Anything herein to the contrary notwithstanding, except as expressly provided in
the Operative Documents, none of the Issuer in its individual capacity, the
Owner Trustee in its individual capacity, the Indenture Trustee in its
individual capacity, any owner of a beneficial interest in the Issuer, or any of
their respective partners, beneficiaries, agents, officers, directors, employees
or successors or assigns shall be personally liable for, nor shall recourse be
had to any of them for, the payment of principal of or interest on this Note or
performance of, or omission to perform, any of the covenants, obligations or
indemnifications contained in the Indenture. The Holder of this Note by its
acceptance hereof agrees that, except as expressly provided in the Operative
Documents, in the case of an Event of Default under the Indenture, the Holder
shall have no claim against any of the foregoing for any deficiency, loss or
claim therefrom; provided, however, that nothing contained herein shall be taken
to prevent recourse to, and enforcement against, the assets of the Issuer for
any and all liabilities, obligations and undertakings contained in the Indenture
or in this Note.



--------------------------------------------------------------------------------

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee:

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints                                         , attorney, to transfer
said Note on the books kept for registration thereof, with full power of
substitution in the premises.

 

Dated:   */ Signature Guaranteed:     */

 

*/ NOTICE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in STAMP or such other “signature guarantee program” as may be
determined by the Note Registrar in addition to, or in substitution for, STAMP,
all in accordance with the Securities Exchange Act of 1934, as amended.